United States Court of Appeals
                       For the First Circuit

No. 11-1160

                            RUBEN CUEVAS,

                       Petitioner, Appellant,

                                 v.

              JEFFREY GRONDOLSKY, Warden of FMC Devens,

                        Respondent, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Nathaniel M. Gorton, U.S. District Judge]


                               Before

                         Lynch, Chief Judge,
                  Boudin and Lipez, Circuit Judges.



     Ruben Cuevas on brief pro se.
     Cynthia A. Young, Assistant U.S. Attorney, and Carmen M.
Ortiz, United States Attorney, on Motion for Summary Disposition.



                          January 31, 2012
      Per curiam.    After being extradited from Columbia, petitioner

Ruben Cuevas was convicted in federal court for his part in a drug

conspiracy. He twice sought relief under 28 U.S.C. § 2255, without

success.    Cuevas v. United States, No. 8:09-cv-2009-T-24-TGW, 2009
WL 3763036 (M.D. Fla. Nov. 10, 2009); Cuevas v. United States, No.

8:06-cv-1126-T-24-TGW, 2006 WL 3408180 (M.D. Fla. Nov. 27, 2006).

      Cuevas now seeks relief under 28 U.S.C. § 2241 for alleged

violations of the extradition treaty under which he was brought to

the United States.     The district court denied relief, deeming the

petition to be an attempt to circumvent the limits on section 2255

motions.1    Petitioner has filed a pro se appellate brief.             The

United States has moved for summary affirmance under our Local Rule

27.0(c). Petitioner responded by moving to "reinstate the briefing

notice," but in substance the case has been briefed on both sides.

      Petitioner argues that section 2241 is the proper vehicle for

his treaty-based claim, and that section 2255 is not, based on

statutory text.      The text of section 2241 authorizes relief for a

prisoner held "in custody in violation of the Constitution or laws

or   treaties   of   the   United   States   .   .   .   ."   28   U.S.C.   §


      1
      The district court's order denying relief under section 2241
cites Cuevas' first section 2255 motion in 2006 as having raised
his treaty argument as part of an ineffective-assistance claim,
Cuevas v. Grondolsky, No. 4:10-cv-40261-NMG, 2011 WL 114663 (D.
Mass. Jan. 11, 2011). While Cuevas' initial version of his 2006
motion did raise such a claim, this and other subsequent versions
were stricken by the district court for violations of various local
court rules. Cuevas' final version of his 2006 motion omitted any
such claim.

                                    -2-
2241(c)(3)(emphasis   added).    Cf.     28   U.S.C.   §   2254(a)(also

authorizing relief from "custody in violation of the Constitution

or laws or treaties of the United States").     By contrast, the text

of section 2255 authorizes relief on "the ground that the sentence

was imposed in violation of the Constitution or laws of the United

States . . . ."   28 U.S.C. § 2255(a).

     Even so, the omission of the term "treaties" from section 2255

does not preclude treaty claims under that provision, assuming that

they are self-executing or have been adopted by legislation.       See,

e.g., Flores-Nova v. Att'y Gen. of the U.S., 652 F.3d 488, 494 n.6

(3d Cir. 2011).   In either case treaties constitute "the supreme

Law of the Land" under Article VI of the Constitution, and a

violation of an effective treaty would be a violation of "the

Constitution or laws of the United States" under section 2255.       As

the Supreme Court explained in Davis v. United States, 417 U.S.
333, 343-344 (1974), "the grounds for relief under § 2255 are

equivalent to those encompassed by § 2254."

     Although Davis did not involve a claim under a treaty, it did

focus on the meaning of "the laws" in the same phrase at issue

here; and it explained that the purpose of section 2255 was merely

to direct collateral relief claims for federal prisoners to the

court that imposed the conviction rather than--as with classic

habeas corpus--to the court located where the prisoner is held.

Thus, the circuit courts agree that under Davis "[r]elief under §


                                -3-
2255    does   extend   to   treaty    violations."   Wesson   v.   U.S.

Penitentiary Beaumont, TX, 305 F.3d 343, 348 (5th Cir. 2002).

Accord United States ex rel. Perez v. Warden, FMC Rochester, 286
F.3d 1059, 1063 (8th Cir. 2002).

       It follows that petitioner cannot circumvent the limits on

multiple section 2255 petitions by resorting to section 2241 to

assert a treaty claim that could as easily have been advanced in

his original section 2255 petition.

       The government's motion for summary disposition is allowed and

the judgment is affirmed.




                                      -4-